Citation Nr: 1609602	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011, the Veteran provided testimony at a travel Board hearing.  A transcript of that hearing is associated with the record.  The Veterans Law Judge that presided over that hearing is no longer with the Board and the Veteran was informed that he could appear at another hearing before a current member of the Board.  In October 2014, the Veteran provided further testimony at a travel Board hearing before the undersigned Judge.  A transcript of the hearing is of record.  

In September 2012, the claim was remanded for further development.


FINDING OF FACT

Resolving all reasonable doubt in the favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on employability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.34, 4.16, 4.19. 

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran is service-connected for a total right knee replacement, rated as 60 percent disabling; total left knee replacement, rated as 30 percent disabling; and degenerative disc disease of the lumbar spine, rated as 40 percent disabling.  The combined evaluation for these disabilities is 90 percent.  As such, the minimum schedular criteria for TDIU are met.  

Thus, the question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran contends that his service-connected disabilities render him unable to maintain gainful employment.  He reports that the pain and discomfort from his back and knees make it difficult for him to perform even sedentary employment.  Specifically, he stated that he obtained a degree in civil engineering and construction management because he could work in a less physically demanding job.  However, due to continuing spine and bilateral knee problems, he stopped working in 2003.  He noted that he has undergone numerous knee and spine surgeries with little progress.   

In a May 2010 letter, a private physician, Dr. F. G., opined that the Veteran is currently and permanently unemployable due to his service-related medical conditions.

In an October 2011 letter, a private physician, Dr. S. D., reported treating the Veteran for bilateral knee problems, which included bilateral knee replacements.  Dr. S. D. stated that the Veteran had difficulty standing for extended periods of time.  He could not squat or kneel.  Dr. S. D. felt that the Veteran could not be employed in any type of employment that would require standing, squatting or walking.  Dr. S. D. also noted that the Veteran has back issues that would also limit his ability to do things.   

Following a VA examination in November 2012, the examiner opined that the Veteran was unlikely to be able to do physically demanding employment which limits his ability to do extensive walking or bending.  However, the examiner stated that the Veteran was likely able to do sedentary or non-physically demanding work.

In considering all the evidence, the Board finds that the Veteran is, for all practical purposes, precluded from substantially gainful employment.  While the VA examiner opined that the Veteran could perform sedentary work, statements from the private physicians indicate that the Veteran's service-connected lumbar spine disability and bilateral knee disabilities are of such severity as to preclude employment.  In reaching this determination, the Board notes that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Moreover, when the Board looks at the totality of the circumstances, including the combined 90 percent rating, it is apparent that the usual amount of success in the Veteran overcoming the handicap of disabilities would be prevented by the combination and severity of his service-connected disabilities.  See 38 C.F.R. § 4.15. 

Based upon the foregoing, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's service-connected disabilities render him unemployable.  Therefore, the benefit of the doubt should be given to the Veteran, and TDIU should be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


